Citation Nr: 0726035	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-29 401	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California

THE ISSUES

1. Entitlement to service connection for a disability of the 
lumbar spine.  

2. Entitlement to service connection for numbness of the 
feet. 

3. Entitlement to service connection for a right hip 
disability.  

4. Entitlement to service connection for a right leg 
disability.  

5. Entitlement to service connection for residuals of a 
ruptured right ear drum. 

6. Entitlement to service connection for bilateral hearing 
loss.

7. Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD
J. Horrigan

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1958 to January 1962. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The record raises the claim of service connection for otitis 
externa, which is referred to the RO for appropriate action.  

In a statement, dated in August 2004, the veteran withdrew 
for the appeal the claim of service connection for dyslexia.  
In February 2006, the veteran waived the right to have a 
hearing on appeal. 

The claim of service connection for tinnitus is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. A disability of the lumbar spine, arthritis, was not 
affirmatively shown to be present during service; arthritis 
was not manifest to a compensable degree within one year of 
separation from service; and a disability of the lumbar 
spine, arthritis, first documented more than one-year after 
service, is unrelated to a disease, injury, or event of 
service origin. 

2. Numbness of the feet was not affirmatively shown to be 
present during service; numbness of the feet, first 
documented after service, is unrelated to a disease, injury, 
or event of service origin. 

3. A disability of the right hip was not affirmatively shown 
to be present during service; a disability of the right hip, 
first documented after service, is unrelated to a disease, 
injury, or event of service origin. 

4. A disability of the right leg is not currently shown. 

5. Residuals of a right ear drum rupture are not currently 
shown. 

6. Bilateral hearing loss is not currently shown. 

CONCLUSIONS OF LAW

1. A lumbar spine disability, arthritis, was not incurred in 
or aggravated by service and service connection for arthritis 
of the lumbar spine as a chronic disease may not be presumed.  
38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 

2. Numbness of the feet was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006). 

3. A disability of the right hip was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

4. A disability of the right leg was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

5. Residuals of a ruptured right ear drum was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

6. Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2002 and March 2006.  The veteran was 
informed of the type of evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  

The veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claims.  
The notice included the provision for the effective date, 
that is, the date of receipt of the claims and for the degree 
of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim disability).

To the extent that the degree of disability assignable was 
provided after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  As the claims of service 
connection are denied, no disability rating can be assigned 
as a matter of law and therefore there is no possibility of 
any prejudice to the veteran with respect to the timing error 
as to degree of disability assignable.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
identify and obtain relevant records in support of the 
claims.  The RO has obtained the service medical records and 
VA and private medical records.  VA has no duty to obtain an 
examination as to the claims of service connection because 
there is no competent evidence of either a diagnosed 
disability or persistent or recurrent symptoms of the 
disabilities.  As there is no indication of the existence of 
additional evidence to substantiate the claims, no further 
assistance to the veteran is required to comply with the duty 
to assist.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Basis

On entrance examination, the veteran gave a history of a back 
injury, but no back abnormality was noted.  The remainder of 
the service medical records, including the report of 
separation examination, contain no complaint, finding, 
history, or treatment of a disability of the lumbar spine, 
numbness of the feet, a disability of the right hip, a 
disability of the right leg, a ruptured right eardrum, or 
hearing loss. In October 1960, the veteran complained of a 
right ear ache and the pertinent finding was otitis externa 
and media.  On separation examination, the ear drums were 
evaluated as normal and hearing, measured by whispered and 
spoken voice, was 15/15. 

After service, private medical records disclose that in 
February 1999 the veteran complained of burning and pain in 
the feet.  The pertinent assessment was peripheral 
neuropathy.  In March 1999, the veteran complained pressure 
in the eustachian tube, and examination showed that the 
tympanic membranes were intact.  In November 1999, it was 
noted that the veteran had a history of low back pain with 
known L4-L5 and L5-S1 foraminal stenosis.  In December 1999, 
the tympanic membranes were withdrawn.  In May 2001, history 
included joint disease or arthritis of the lumbar spine and 
back surgery in 1989.  

VA records disclose that in May 2002, history included 
peripheral neuropathy since back surgery in 1991, chronic low 
back pain, and arthritis of the back.  The tympanic membranes 
were intact.   

In a statement, dated in March 2003, a private physician 
reported that the veteran had decreased auditory acuity with 
a history of exposure to loud noises during service and a 
ruptured ear drum during service.  History included a back 
injury in the veteran's youth and an in-service back injury, 
which the veteran said exacerbated this injury and culminated 
in surgery in 1991.  The physician stated the right hip pain 
was related to the low back pain and that the peripheral 
neuropathy caused numbness in the feet.  

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1131. 

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  
Only such conditions as are recorded in the report of 
entrance examination are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for arthritis as a chronic 
disease, if the disease manifests itself to a compensable 
degree within the year after service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Analysis

Lumbar Spine 

The veteran contends that his back disability was incurred in 
or aggravated by service. 

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  
Only such conditions as are recorded in the report of 
entrance examination are to be considered as noted.  Although 
a back injury by history was noted on entrance examination, 
no back abnormality was found on physical examination or 
during the remainder of the veteran's service or after 
service until 1999, when it was noted that the veteran had a 
history of low back pain with known spinal stenosis and in 
May 2001, when it was noted that the veteran had joint 
disease or arthritis of the lumbar spine and back surgery in 
1989.  

As a back abnormality was not noted on entrance examination, 
the presumption of soundness is not rebutted and the 
veteran's claim is one for service connection and not service 
connection by aggravation. 

On the basis of the available service medical records, 
disability of the lumbar spine was not affirmatively shown to 
have had onset during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).

And although the service medical records do not document a 
low back injury or other low back abnormality, the veteran 
provided a history to a private physician of low back pain 
after lifting a hatch cover during service.  The Board finds 
the veteran's statement credible and the veteran is competent 
to describe an injury he suffered.  But as the service 
medical records lack the documentation of the combination of 
manifestations sufficient to identify a disability of the 
lumbar spine and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service medical records, then 
a showing of continuity of symptomatology after service is 
required to support the claim.

After service, disability of the lumbar spine was first 
documented by history in 1999 and in 2001 arthritis of the 
lumbar spine with surgery in 1989 was noted by history. The 
absence of complaints of low back pain from 1962 to 1999 or 
by history to 1989, is evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

Although the veteran is competent to describe symptoms of an 
injury and as it does not necessarily follow that there is a 
relationship between the symptoms described by the veteran 
and the current low back disability, medical evidence is 
required to demonstrate any such relationship.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).  As for the medical 
evidence of such relationship based on continuity, there is 
none.  

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of an association or link 
between the current disability of the lumbar spine and an 
established injury of service origin.

Also, the initial documentation of a disability of the lumbar 
spine to include arthritis, either in 1989 by history or in 
1999, is well beyond the one-year presumptive period for 
manifestation of arthritis of the lumbar spine as a chronic 
disease under 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

As for the veteran's statement, relating his current 
disability of the lumbar spine to an in-service injury, once 
the veteran goes beyond the description of symptoms or of an 
injury to expressing an opinion that involves a question of a 
medical diagnosis or of medical causation, competent medical 
evidence is required to substantiate the claim because the 
diagnosis or etiology of a disability of the lumbar spine to 
include arthritis is not capable of lay observation.  
Jandreau v. Nicholson, No. 07-7092, 2007 WL 1892301 (Fed. 
Cir. July 3, 2007).  

As the veteran as a layperson is not competent to offer an 
opinion on a medical diagnosis or on medical causation, and 
consequently his statement does not constitute favorable 
evidence to substantiate the claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993). 

As for the private physician's noting a history of a back 
injury in the veteran's youth and an in-service back injury, 
which the veteran said exacerbated this injury and culminated 
in surgery in 1991, a history recorded by a medical 
professional, unenhanced by any additional medical comment, 
is not competent medical evidence to substantiate the claim.   
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

As the Board may consider only independent medical evidence 
to support its findings on questions involving a medical 
diagnosis, which can not be established by lay evidence, or 
medical causation and as there is no favorable medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).



Numbness of the Feet 
Right Hip 

On the basis of the service medical records, neither numbness 
of the feet nor a disability of the right hip was not 
affirmatively shown to have had onset during service. 

As neither numbness of the feet nor a disability of the right 
hip was noted or observed during service as evidenced by the 
service medicals and as there is otherwise no other evidence 
contemporaneous with service of numbness of the feet or 
disability of the right hip during service, the principle of 
continuity of symptomatology does not apply.  Savage 
v. Gober, 10 Vet. App. 488, 496-97 (1997). 

After service, burning and painful feet associated with 
peripheral neuropathy was first documented in 1999.  In May 
2002, history included peripheral neuropathy since back 
surgery in 1991.  In March 2003, a private physician stated 
the right hip pain was related to the low back pain and that 
the peripheral neuropathy caused numbness in the feet.

As for service connection based on the initial documentation 
of numbness of the feet and right hip disability after 
service under 38 C.F.R. § 3.303(d), there is no medical 
evidence of an association or link between the current 
numbness of the feet and right hip disability and an 
established injury or disease of service origin.

As for the veteran's statement, relating his current numbness 
of the feet and right hip disability to service, as the 
question involves medical causation, competent medical 
evidence is required to substantiate the claim because 
medical causation involves medical knowledge of accepted 
medical principles pertaining to the history, manifestation, 
clinical course, and character of diseases, which is beyond 
the competency of a layperson because such is not capable of 
lay observation.  As the veteran as a layperson is not 
competent to offer an opinion on medical causation, his 
statements and testimony do not constitute favorable evidence 
to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

And although the private physician offered an opinion on the 
cause of numbness of the feet and a right hip disability, the 
physician did not associate either disability to an injury or 
disease of service origin. 

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation and as there is no favorable medical evidence to 
support the claims, the preponderance of the evidence is 
against the claims and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Right Leg 
Residuals of Ruptured Right Ear Drum 
Bilateral Hearing Loss 

On the basis of the service medical records, a right leg 
disability, residuals of a ruptured right ear drum, and 
bilateral hearing loss were not affirmatively shown to have 
been present coincident with service.  After service, there 
is no competent evidence of a right leg disability, residuals 
of a ruptured right ear drum, or bilateral hearing loss. 

Where as here, the determinative issue involves a question of 
a medical diagnosis, which is not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  After a review of the record, there is no medical 
evidence of a diagnosis of a right leg disability, residuals 
of a ruptured right ear drum, or bilateral hearing loss.  In 
the absence of proof of current disability, there can be no 
valid claims for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).



ORDER

Service connection for disability of the lumbar spine, 
arthritis, is denied.  Service connection for numbness of the 
feet is denied.  Service connection for a right hip 
disability is denied.  Service connection for a right leg 
disability is denied.  Service connection for residuals of a 
ruptured right ear drum is denied.  Service connection for 
bilateral hearing loss is denied.  


REMAND

In a statement in March 2003, a private physician reported 
that the veteran has ongoing tinnitus.  The veteran gave a 
history of episodes of tinnitus as a result of noise exposure 
while in the Navy.  

In view of the evidence of current tinnitus and the veteran's 
history of in-service noise exposure, further evidentiary 
development is necessary.  

Accordingly, the claim is REMANDED for the following action:

1. Obtain the veteran's service personnel 
records. 

2. Schedule the veteran for VA 
examination to determine whether the 
veteran has tinnitus, and, if so, 
whether it is at least as likely as not 
that tinnitus is the result of noise 
exposure during service. 

In formulating the opinion, the 
examiner is asked to consider the 
following: 

The term "at least as likely as 
not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.  If the 
requested opinion cannot be 
provided without resort to 
speculation, the examiner should 
so state. 

3. After the above development is 
completed, adjudicate the claim of 
service connection for tinnitus.  If the 
benefit sought remains denied, then 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


